DETAILED ACTION
This communication is in response to Applicant’s amendment filed 03/01/2021. Claims 2, 5, 14, and 18 have been canceled. Claims 1, 3, 10 and 11 have been amended. Claims 1, 3-4, 6-13, 15-17 and 19-21 are pending and directed towards SYSTEM AND METHOD FOR ANONYMOUS PROVIDER TO RECEIVER COMMUNICATION. Claims 1, 3-4, 6-13, 15-17 and 19-21 are allowed.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/01/2021 was Acknowledge. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Terminal Disclaimer
The terminal disclaimer filed on 08/06/2019 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of any patent granted on pending reference Application Number 15/437,247 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Marc A. Brochhaus (Reg. No. 40,923) on March 15, 2021.
The application has been amended as follows:

10. (Currently Amended) An automated method performed by a communication system having at least one processor running computer executable instructions stored on at least one non-transitory computer readable medium, comprising:
receive at least one communication intended for a blood donor of a donated blood product and an identifier individualized to the donated blood product from a receiver of the donated blood product, the blood product donated to a third party from the blood donor, the third party associated with at least one intermediary system;
analyze the identifier to determine an intermediary system of the at least one intermediary system having contact information for the blood donor;
receive the contact information of the blood donor; and,
transmit the at least one communication to the blood donor using the contact information received; 


17. (Currently Amended) An automated system, comprising:
at least one processor executing communication software reading:
at least one image corresponding to an identifier of a blood product from a blood donor, the blood product donated to a third party from the blood donor, the third party associated with at least one intermediary system; and
at least one database storing at least one communication from a receiver of the blood product;
wherein the communication software executed by the processor determines an intermediary of the at least one intermediary system from the identifier and contacts the intermediary to obtain contact information of the blood donor; and
wherein the communication software transmits the at least one communication to the blood donor using the contact information obtained from the intermediary and wherein the contact information of the donor is not disclosed to the receiver.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The closest prior arts of record are Kashner et al. U.S. Patent Pub. No. 2013/0151432 A1 and Glass et al. U.S. Patent Pub No. 2016/0036739 A1.

Glass discloses a thank you message generation system includes a server that functions with a recipient computing device to generate a graphical user interface (GUI) on a display of the recipient computing device to receive gratitude information directed to a giver of a gift in which the gift received via a gift message received by the recipient computing device. The server extracts at least one element of gift information from the received gift message, generates a thank you message using the gratitude information and the gift information, and transmits the thank you message to a giver computing device of the giver
The prior arts of record fail to teach alone or in combination the limitation of independent claim 1 “… communication system to establish communication from a receiver to an anonymous blood donor by: receiving at least one communication and an identifier from a receiver system, the receiver system being associated with the receiver who received a blood product that was donated to a third party from the blood donor, the third party associated with at least one intermediary system, the blood donor having an identity and contact information that is unknown by the receiver and the receiver system and that is known to the third-party and the at least one 
Furthermore, the above additional elements in the claim provide meaningful limitations that transforms an abstract idea into patent eligible. The claim as a whole amounts to significantly more than the abstract idea itself. This is because the claim as a whole effect an improvement to another technology or technical field. The pending claims when taken as an ordered combination, result in the claims amounting to significantly more than the abstract idea and provide meaningful limitations beyond generally linking the use of the abstract idea to a particular technological environment.
None of the references of record alone, or in combination, anticipate or reasonably render the independent claims (1, 10, and 17) obvious. For these reasons claims 1, 10, and 17 are deemed to be allowable over the prior art of record, and claims 3-4, 6-9, 11-13, 15-16 and 19-21 are allowed by dependency.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHALID M ALMAGHAYREH whose telephone number is (571)272-0179.  The examiner can normally be reached on Monday - Thursday 8AM-5PM EST & Friday variable.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SALEH NAJJAR can be reached on (571)272-4006.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Respectfully Submitted





/SALEH NAJJAR/Supervisory Patent Examiner, Art Unit 2492